Citation Nr: 1223244	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from June 1976 to June 1979 in the U.S. Army, from February 1980 to April 1987 in the U.S. Air Force, and from January 1988 to March 1990 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received to reopen a claim for service connection for a low back injury.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By December 1990 rating decision, the RO denied service connection for a low back injury.  The Veteran did not appeal the December 1990 RO decision, and it became final.  It is the last final disallowance of the Veteran's claim. 

2. Evidence received subsequent to the final December 1990 RO rating decision, was not previously submitted to agency decisionmakers, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating that claim. 


CONCLUSION OF LAW

New and material evidence has been received since the final December 1990 RO rating decision; thus, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary at the present time. 

II. Factual Background and Analysis

The Board notes that service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2011).  

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Amendments to §3.156, changing the standard for finding new and material evidence, are applicable in this case, because the Veteran's claim to reopen was filed after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

By December 1990 rating decision, the RO denied service connection for a low back injury, essentially based on findings that there was no showing of any low back treatment in service, and no showing of any current low back disability, as the Veteran failed to report for a scheduled VA examination.  The Veteran was notified of the December 1990 rating decision and his appellate rights thereto, but he did not file an appeal.  The December 1990 RO rating decision was the last final disallowance of the claim.

The evidence of record at the time of the December 1990 RO rating decision included the Veteran's service treatment records (STRs) for his first period of active duty (from June 1976 to June 1979), as well as his formal claim for service connection (VA Form 21-526), received in April 1990, in which the Veteran indicated he was claiming service connection for a lower back injury that began on February 26, 1988.  Further, in his formal claim for service connection, the Veteran claimed he had been treated for his low back injury at Fort Sill Hospital from February to July 1988, at the First Aid Station at Camp Casey from October 1988 to June 1989, and at Fort Sill Hospital from September to October 1989.  Although the RO made attempts to obtain additional STRs, it was noted in the record that there were no STRs dated subsequent to the Veteran's service ending in June 1979.  In addition, it was noted in June 1990, the Veteran had failed to report for a scheduled VA examination.  

The evidence added to the record since December 1990 RO rating decision included a VA examination report, VA treatment records, private treatment records, and the Veteran's lay statements.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Private treatment records from Triangle Orthopedics showed that in September 1999 the Veteran reported that in he had stepped into a deep hole and experienced lower back pain that progressed into his right buttocks, down to his knee.  He reported that in the past he had intermittent back discomfort, with radiation into the buttocks, but never to the level of the knee.  The impression was suspected lumbar HNP with acute right lumbar radiculopathy.  In November 1999, the Veteran was advised that his recent MRI scan showed degenerative changes at the L5-S1 disc, characterized by an annular tear, with a central and right-sided disc protrusion.  

VA treatment records show that the Veteran continued to receive treatment related to his low back complaints.  In January 2002, a lumbosacral film showed degenerative disc disease at L5-S1, and it was noted that that film, when compared to old films from 1999, showed no changes since 1999.  Further, in January 2002, the Veteran reported he had a long history of low back pain.  

In a statement (VA Form 21-4138) dated in April 2007, the Veteran claimed that his back problems began in 1988 at Fort Sill and continued to date.  

On the VA examination in October 2007, the examiner noted that the Veteran had his initial injury in 1981, per review of the STRs, and was injured again in 1988 after jogging, which the examiner could not find in the STRs.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined that pain was the primary limiting factor, and was "not as likely as not, secondary to his term in military service" as evidenced by a relative minor acuity of it during his term of service and no recurrence until during a period of civilian service in 1999 and 2001, associated with work related injuries.  The examiner opined that "these" (work-related injuries) "more likely than not, account for his current level of disability".  

In a statement (VA Form 21-4138) dated in January 2012, the Veteran reported that he attended physical therapy (for his back) at Fort Sill from April to July 1988 and also from September 1989 to February 1990.   He indicated that he separated from service because of complications with his back, including gaining weight and being unable to work as a soldier.  

In considering the record, the Board therefore finds that this evidence cited above, submitted subsequent to the December 1990 rating decision, is new, and is also material to the claim for service connection for a low back disorder.  The Board notes that the VA and private treatment records, coupled with the Veteran's statements that his back problems/symptoms began in service, showed evidence relating to two of the requirements for service connection by showing a current back disability as well as continuity of symptomatology.  Thus, this evidence is material as it addresses the issue of whether the Veteran has a current low back disorder that had an onset in or may be related to service, and therefore does relate to unestablished facts necessary to substantiate the claim.  Moreover, this new evidence raises a reasonable possibility of substantiating the claim, as it pertains to the significant question of whether the Veteran has a current low back disorder that may be related to service.  Thus, new and material evidence has been received since the December 1990 RO rating decision, and the claim for entitlement to service connection for a low back disorder is reopened. 


ORDER

New and material evidence has been received to reopen the claim of service connection for a low back disorder, to this extent only, the appeal is granted. 


REMAND

The Veteran essentially contends that during his third period of active service, in 1988, at Fort Sill, he injured his low back, and that he has had symptoms since then.  He claims he underwent physical therapy at Fort Sill from April 1988 to July 1988, and from September 1989 to February 1990, and that he was separated from service because of complications with his back causing weight gain and being unable to work as a solder.  

As noted above, the claim for service connection for a low back disorder has been reopened, and, after reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim.  

The record reflects that the Veteran has a current low back disability (degenerative disc disease of the lumbar spine), as showed in VA and private treatment records, and on the VA examination in October 2007.

Service treatment records (STRs) are only available for the Veteran's first two periods of active duty - but not for the third period from January 1988 to March 1990.  In November 2011, the RO made a formal finding of the unavailability of STRs for the period from January 1988 to March 1990.  In situations such as this, where service records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection and does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005). 

The available STRs show that in June 1981, the Veteran complained of low back pain, which he reported started two weeks to two months prior, when he was lifting, but he did not know when he did it.  He reported the low back pain was made worse by work.  He wondered if it was related to a bone marrow aspiration he had.   He had no acute symptoms at that time.  Examination showed the lordotic curve was flattened and motion was limited.  The assessment was low back pain.  He was seen approximately five days later, and complained of low back pain for several weeks.  He reported he had been lifting a log in early June 1981.  He reported no history of low back symptoms, but that his low back pain had gradually worsened over the past few weeks.  The assessment was low back pain.  

The record reflects that in April 1990, the Veteran submitted a formal claim for service connection (VA Form 21-526) in which he indicated that he was claiming service connection for a lower back injury that began on February 26, 1988, and that he had been treated for his low back injury at Fort Sill Hospital from February to July 1988, at Camp Casey from October 1988 to June 1989, and at Fort Sill Hospital from September to October 1989.  Although the RO made attempts to obtain additional STRs, it was noted in the record that there were no STRs dated subsequent to the Veteran's service ending in June 1979.  In addition, it was noted in June 1990, the Veteran had failed to report for a scheduled VA examination.  

In November 1990, the Veteran's claim was denied by an RO rating decision.  The next chronological document in the claims folder was the Veteran's request to reopen the claim for service connection for a low back injury, received in February 2007.  Also received were private treatment records, from Triangle Orthopedics, which showed that in September 1999, the Veteran reported he stepped into a deep hole and experienced lower back pain that progressed into his right buttocks, down to his knee.  He reported that in the past he had intermittent back discomfort, with radiation into the buttocks, but never to the level of the knee.  The impression was suspected lumbar HNP with acute right lumbar radiculopathy.  In November 1999, he was advised that his recent MRI scan showed degenerative changes at the L5-S1 disc, characterized by an annular tear, with a central and right-sided disc protrusion.  

Thereafter, in October 2001, Dr. Gilmer indicated that the Veteran had documented lumbar disk pathology, specifically disk degenerative change, associated with mild bulging, which "represents an underlying aging process, associated with aggravating factors at work".  Dr. Gilmer indicated that the Veteran's work injury dated in September 1999, was a clear aggravating factor, but that his symptoms had resolved over time.  Dr. Gilmer indicated that the Veteran did have lumbar degenerative disc disease, characterized as a combination of the aggravation of the specific injury in question as well as "an underlying aging or degenerative process".  Dr. Gilmer believed both factors were important, and he would choose not to separate the two.  Further, Dr. Gilmer indicated that the Veteran had resolved the symptoms that resulted from the aggravating incident of September 1999, but noted that the Veteran did have a permanent change in his lumbar disk.  Finally, Dr. Gilmer indicated that as of September 2001, the Veteran's condition had stabilized.

On the VA examination in October 2007, the examiner noted that the Veteran had his initial injury in 1981, per review of the STRs, and was injured again in 1988 after jogging, which the examiner could not find in the STRs.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined that pain was the primary limiting factor, and was "not as likely as not, secondary to his term in military service" as evidenced by a relative minor acuity of it during his term of service and no recurrence until during a period of civilian service in 1999 and 2001, associated with work related injuries.  The examiner opined that "these" (work-related injuries) "more likely than not, account for his current level of disability".  

While there has been a VA examination in this matter, the Board finds deficiencies with the VA examiner's opinion from 2007, in that it does not address whether the Veteran's current low back disability (apparently degenerative disc disease) had an onset in service, or is otherwise related to service.  Rather, the VA examiner in 2007 opined that the Veteran's current pain and level of disability are related to post-service work-related back injuries, in 1999 and 2001, but does not address whether the underlying low back disability had an onset in or is related to active service.  Moreover, the Board reiterates that the Veteran is competent to describe symptoms that he experienced - including that he has had back pain, to varying degrees, since he reportedly hurt his back in service in 1988.  Thus, the Board finds that the wording provided in the 2007 VA examiner's opinion, regarding the Veteran's low back, is insufficient and ambiguous with regard to his current low back disability, and must be clarified.  In that regard, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, relevant updated pertinent treatment records should be obtained and added to the claims folder.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current low back disability.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that this has been accomplished.  The examiner should be asked to provide opinions to the following questions: 

a. Whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current low back disability had an onset in or is causally related to the Veteran's service, to include complaints of low back pain documented in June 1981 and/or the Veteran's claim that he injured his low back at Fort Sill in 1988; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

b. In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence provided by the Veteran, including that he had a low back injury at Fort Sill in 1988 and his reports of continuity of low back symptoms since service.  

c. The examiner must explain the rationale for any opinion(s) given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

3. Thereafter, the issue on appeal should be readjudicated. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


